AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                           Page I of I



                                    UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                        AMENDED
                     United States of America                JUDGMENT IN A CRIMINAL CASE
                                                             (For Offenses Committed On or After November 1, 1987)
                                v.

                    Esteban Bautista-Balderas                                  Case Number: 2:19-mj-8972

                                                                               Jo Anne Tyrell
                                                                               Defendant's Attorney                 _ - --.--
                                                                                                      ......._,_,,.,.   __.,   ..   ....      ................ -·-·-'


REGISTRATION NO. 84394298                                                                                                       Fit.ED
THE DEFENDANT:                                                                              APR - 4 2019
 IZl pleaded guilty to count(s) 1 of Complaint                                    \ ri~ ~ ui::i ~u ccMl
                                                                                             5     1

 0 was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                        Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                              1

 0 The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 0 Count(s)                                                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               IZl TIME SERVED                           0                                                             days

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Wednesda~ril      3, 2019
                                                                             Date of Imposition of Sentence


Received
              ous~
                   J/l (V~--                                                                                             . LEWIS
                                                                                                                        ISTRATE JUDGE


Clerk's Office Copy                                                                                                                              2: 19-mj-8972
